Dickinson, J.
By this action the plaintiff seeks to have the-defendant enjoined from opening and maintaining a public street across its railroad tracks and station yard. The case involved an issue of fact as to whether the plaintiff had, by adverse possession of the premises for the period of fifteen years, acquired a right to-the same to the exclusion of the public. The plaintiff, appealing from an order denying a new trial, brings before us for review only the findings and conclusion of the court, upon which judgment was-directed for the defendant.
It appears from the findings of the court that the premises in ' question became a highway by dedication as early as 1872, but that, until recently, this part of the highway or street had not been needed for public use, and had not been opened for public travel-More than fifteen years before the commencement of this action the plaintiff had entered upon the part of the street here in question, laid its tracks across the same, consisting of a main track and two side tracks, which it has ever since maintained and operated, using these premises as a part of its railroad yard. The court found that this use of the land by the plaintiff had been such as to exclude the public from the use thereof. We under-; *402stand the meaning of this to be that the use by the railroad was of such a nature as to lie incompatible with a use of the same premises by the public. The court also found that the plaintiff never had any claim or color of title except such as may arise from the facts found. The conclusion and decision of the court was that the plaintiff was not entitled to any relief against the proposed opening of the street.
The contention of the plaintiff is that, upon the facts found, judgment should have been directed in its favor, upon the ground that by its adverse possession for fifteen years the public easement had been extinguished. Adverse possession may have such an effect, even against the public. City of St. Paul v. Chicago, M. & St. P. Ry. Co., 45 Minn. 387, (48 N. W. Rep. 17.) It will, however, be noticed, and it is virtually conceded on the part of the plaintiff, that the express findings of the court do not embrace one of the facts always essential to constitute title by adverse possession, viz. that the possession was hostile or adverse. The court has not so found; but the plaintiff insists that it is necessarily to be inferred, from the facts found, that the plaintiff’s possession was hostile, and hence that the court erred in its conclusion. The plaintiff would have us, on appeal, infer the existence of the fact referred to; and having thus supplied, by inference, the fact which is necessary for the plaintiff’s case, we are asked to declare that the conclusion of the court below was wrong. This cannot be done. We may accept as correct the proposition that from the facts as found by the court, if those were the only facts shown on a trial, the inference of fact would naturally be drawn that the plaintiff's possession was adverse to the public. But whether the possession was adverse — hostile—is a matter of fact, and not of law. We are asked on appeal to supply by inference a fact which is essential to the plaintiff’s case, and without which the decision of the court below was right. It is not for an appellate court to do this, (Miller v. Chatterton, 46 Minn. 338, 48 N. W. Rep. 1109;) and, even if it were true that, under any circumstances, we could supply facts by intendment, we cannot do so in this case, upon a review of the findings only, and without the evidence. The facts in issue, and upon which a judgment is to rest, must be established by the evidence and admissions of the parties at the trial, and no fact *403necessarily involved in the issues can he judicially determined in ignorance or disregard of the evidence. However natural might he the inference of fact that the plaintiff’s possession was hostile, if, upon the trial, only such facts should he disclosed as are expressed in these findings of the court, yet how can we know or assume that in the trial of this case the evidence was not such as to render that inference doubtful, or even impossible? The facts found are not necessarily, and in their nature, inconsistent with the plaintiff’s occupancy having been in subordination to, and in constant and express recognition of, the right of the public to use the premises for street purposes whenever such use should become necessary or expedient. If we were to now infer, as a fact, that the possession was adverse, our inference might be directly contrary to the facts as shown by the evidence. The findings before us do not compel such an inference.
The burden of proof was upon the plaintiff. If it does not here show a case justifying relief, it must fail, and judgment was rightly ordered for the defendant. Its remedy for curing a defect in the finding of facts which it had to establish was by motion in the trial court for a specific finding upon this issue.
Order affirmed.